[image00003.jpg]
 
 
January 01, 2015
Employment Agreement




TO:  Wayne Riggs


Position: Business Development




Salary & Benefits


Base Pay:



· $160,000 – Annual salary




· Paid Bi-Monthly / Direct Deposit Available




· 90 Day Initial Performance Review followed with Yearly Performance Reviews. 
Performance reviews weighted highly on sales performance of all retail stores.




· All Salary information is confidential, and not to be discussed with alternate
employees for any reason.



Benefits Included:



·
Company Health Benefits - reimbursed
 

· Stock or Vesting within Company sale roll up once program is established and
clarified.



Vacation Schedule:



· 1 Week Vacation After First (1st) Year Service




· 2 Weeks' Vacation After Second (2nd) Year Service




· No Sick or Personal Days Included





Epic Thrift is drug free.






Cordially,


Epic Thrift
HR